EXHIBIT 10.1

 

AGREEMENT

 

AGREEMENT, dated as of May 1, 2004, between Willow Grove Bancorp, Inc. (the
“Corporation”), a Pennsylvania corporation, and Frederick A. Marcell Jr. (the
“Executive”).

 

WITNESSETH

 

WHEREAS, the Executive is presently an officer of the Corporation and Willow
Grove Bank (the “Bank”) (together, the “Employers”);

 

WHEREAS, the Employers desire to be ensured of the Executive’s continued active
participation in the business of the Employers;

 

WHEREAS, the Corporation and the Bank desire to enter into separate agreements
with the Executive with respect to his employment by each of the Employers; and

 

WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive’s agreeing to remain in the
employ of the Employers, the parties desire to specify the severance benefits
which shall be due the Executive by the Corporation in the event that his
employment with the Corporation is terminated under specified circumstances;

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.                                      Definitions.  The following words and
terms shall have the meanings set forth below for the purposes of this
Agreement:

 

(a)                                  Average Annual Compensation.  The
Executive’s “Average Annual Compensation” for purposes of this Agreement shall
be deemed to mean the average amount of the Base Salary and cash bonus paid to
the Executive by the Employers or any subsidiary thereof during the most recent
five calendar years preceding the Date of Termination.

 

(b)                                 Base Salary.  “Base Salary” shall have the
meaning set forth in Section 3(a) hereof.

 

(c)                                  Cause. Termination of the Executive’s
employment for “Cause” shall mean termination because of personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order, willful conduct which is materially detrimental
(monetarily or otherwise) to the Employers or material breach of any provision
of this Agreement.

 

(d)                                 Change in Control of the Corporation. 
“Change in Control of the Corporation” shall mean the occurrence of any of the
following:  (i) the acquisition of control of the Corporation as defined in 12
C.F.R. §574.4, unless a presumption of control is successfully rebutted or
unless the transaction is exempted by 12 C.F.R. §574.3(c)(vii), or any successor
to such sections; (ii) an event that would be required to be reported in
response to Item 1(a) of Form 8-K or Item 6(e) of Schedule 14A of Regulation 14A
pursuant to the Securities Exchange Act of 1934, as amended (“Exchange Act”), or
any successor thereto, whether or not any class of securities of the Corporation
is registered under the Exchange Act; (iii) any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities; or (iv)
during any period of three consecutive years, individuals who at the beginning
of such period constitute the Board of Directors of the Corporation cease for
any reason to

 

1

--------------------------------------------------------------------------------


 

constitute at least a majority thereof unless the election, or the nomination
for election by stockholders, of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period.

 

(e)                                  Code.  “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

(f)                                    Date of Termination.  “Date of
Termination” shall mean (i) if the Executive’s employment is terminated for
Cause or for Disability, the date specified in the Notice of Termination, and
(ii) if the Executive’s employment is terminated for any other reason, the date
on which a Notice of Termination is given or as specified in such Notice.

 

(g)                                 Disability.  Termination by the Corporation
of the Executive’s employment based on “Disability” shall mean termination
because of any physical or mental impairment which qualifies the Executive for
disability benefits under the applicable long-term disability plan maintained by
the Employers or any subsidiary or, if no such plan applies, which would qualify
the Executive for disability benefits under the Federal Social Security System.

 

(h)                                 Good Reason.  Termination by the Executive
of the Executive’s employment for “Good Reason” shall mean termination by the
Executive within twenty-four (24) months following a Change in Control of the
Corporation based on:

 

(i)                                     Without the Executive’s express written
consent, the failure to elect or to re-elect or to appoint or to re-appoint the
Executive to the offices of President and Chief Executive Officer of the
Employers or a material adverse change made by the Employers in the Executive’s
functions, duties or responsibilities as President and Chief Executive Officer
of the Employers;

 

(ii)                                  Without the Executive’s express written
consent, a reduction by either of the Employers in the Executive’s Base Salary
as the same may be increased from time to time or, except to the extent
permitted by Section 3(b) hereof, a reduction in the package of fringe benefits
provided to the Executive, taken as a whole;

 

(iii)                               The principal executive office of either of
the Employers is relocated outside of the Maple Glen, Pennsylvania area or,
without the Executive’s express written consent, either of the Employers require
the Executive to be based anywhere other than an area in which the Employers’
principal executive office is located, except for required travel on business of
the Employers to an extent substantially consistent with the Executive’s present
business travel obligations;

 

(iv)                              Any purported termination of the Executive’s
employment for Disability or Retirement which is not effected pursuant to a
Notice of Termination satisfying the requirements of paragraph (j) below; or

 

(v)                                 The failure by the Corporation to obtain the
assumption of and agreement to perform this Agreement by any successor as
contemplated in Section 9 hereof.

 

(i)                                     IRS.  IRS shall mean the Internal
Revenue Service.

 

(j)                                     Notice of Termination.  Any purported
termination of the Executive’s employment by the Corporation for any reason,
including without limitation for Cause, Disability or Retirement, or by the
Executive for any reason, including without limitation for Good Reason, shall be
communicated by written “Notice of Termination” to the other party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a dated notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, (iii) specifies a Date of Termination, which shall be
not less than thirty (30) nor more than ninety (90) days after such Notice of
Termination is given, except in the case of the

 

2

--------------------------------------------------------------------------------


 

Corporation’s termination of the Executive’s employment for Cause, which shall
be effective immediately; and (iv) is given in the manner specified in Section
10 hereof.

 

(k)                                  Retirement.  “Retirement” shall mean
voluntary termination by the Executive in accordance with the Employers’
retirement policies, including early retirement, generally applicable to their
salaried employees.

 

2.                                      Term of Employment.

 

(a)                                  The Corporation hereby employs the
Executive as President and Chief Executive Officer and the Executive hereby
accepts said employment and agrees to render such services to the Corporation on
the terms and conditions set forth in this Agreement.  The term of employment
under this Agreement shall be for two years, commencing on the date of this
Agreement and, upon approval of the Board of Directors of the Corporation, shall
extend for an additional year on each annual anniversary of the date of this
Agreement such that at any time the remaining term of this Agreement shall be
from one to two years in the absence of notice to the contrary.  Prior to the
first annual anniversary of the date of this Agreement and each annual
anniversary thereafter, the Board of Directors of the Corporation shall consider
and review (after taking into account all relevant factors, including the
Executive’s performance hereunder) an extension of the term of this Agreement,
and the term shall continue to extend each year if the Board of Directors
approves such extension unless the Executive gives written notice to the
Employers of the Executive’s election not to extend the term, with such written
notice to be given not less than thirty (30) days prior to any such anniversary
date. If the Board of Directors elects not to extend the term, it shall give
written notice of such decision to the Executive not less than thirty (30) days
prior to any such anniversary date.  If any party gives timely notice that the
term will not be extended as of any annual anniversary date, then this Agreement
shall terminate at the conclusion of its remaining term.  References herein to
the term of this Agreement shall refer both to the initial term and successive
terms.

 

(b)                                 During the term of this Agreement, the
Executive shall perform such executive services for the Corporation as may be
consistent with his titles and from time to time assigned to him by the
Corporation’s Board of Directors.

 

3.                                      Compensation and Benefits.

 

(a)                                  The Employers shall compensate and pay the
Executive for his services during the term of this Agreement at a minimum base
salary of $244,800 per year (“Base Salary”), which may be increased from time to
time in such amounts as may be determined by the Boards of Directors of the
Employers and may not be decreased without the Executive’s express written
consent.  In addition to his Base Salary, the Executive shall be entitled to
receive during the term of this Agreement such bonus payments as may be
determined by the Boards of Directors of the Employers.

 

(b)                                 During the term of this Agreement, the
Executive shall be entitled to participate in and receive the benefits of any
pension or other retirement benefit plan, profit sharing, stock option, employee
stock ownership, or other plans, benefits and privileges given to employees and
executives of the Employers, to the extent commensurate with his then duties and
responsibilities, as fixed by the Boards of Directors of the Employers.  The
Corporation shall not make any changes in such plans, benefits or privileges
which would adversely affect the Executive’s rights or benefits thereunder,
unless such change occurs pursuant to a program applicable to all executive
officers of the Corporation and does not result in a proportionately greater
adverse change in the rights of or benefits to the Executive as compared with
any other executive officer of the Corporation.  Nothing paid to the Executive
under any plan or arrangement presently in effect or made available in the
future shall be deemed to be in lieu of the salary payable to the Executive
pursuant to Section 3(a) hereof.

 

(c)                                  During the term of this Agreement, the
Executive shall be entitled to paid annual vacation in accordance with the
policies as established from time to time by the Boards of Directors of the
Employers.  The Executive shall not be entitled to receive any additional
compensation from the Employers for failure to take a vacation, nor shall the
Executive be able to accumulate unused vacation time from one year to the next,
except to the extent authorized by the Boards of Directors of the Employers.

 

3

--------------------------------------------------------------------------------


 

(d)                                 In the event the Executive’s employment is
terminated due to Disability or Retirement, the Employers shall provide
continued life, medical and dental coverage substantially identical to the
coverage maintained by the Employers for the Executive immediately prior to his
termination.  Such coverage shall cease upon the expiration of the otherwise
remaining term of this Agreement but for such Disability or Retirement and
thereafter shall continue if, and to the extent, provided by the Employers’
policies in existence at such time.

 

(e)                                  In the event of the Executive’s death
during the term of this Agreement, the Employers shall provide to the
Executive’s spouse for the remaining term of this agreement continued medical
and dental coverage substantially identical to the coverage maintained by the
Employers for the Executive immediately prior to his death.

 

(f)                                    The Executive’s compensation, benefits
and expenses shall be paid by the Corporation and the Bank in the same
proportion as the time and services actually expended by the Executive on behalf
of each respective Employer.

 

(g)                                 During the term of this Agreement, the
Executive will be entitled to participate in the supplemental executive
retirement plan of the Employers established for the Executive’s benefit in July
1998.

 

4.                                      Expenses.  The Employers shall reimburse
the Executive or otherwise provide for or pay for all reasonable expenses
incurred by the Executive in furtherance of or in connection with the business
of the Employers, including, but not by way of limitation, automobile expenses
and other traveling expenses, and all reasonable entertainment expenses (whether
incurred at the Executive’s residence, while traveling or otherwise), subject to
such reasonable documentation and other limitations as may be established by the
Boards of Directors of the Employers.  If such expenses are paid in the first
instance by the Executive, the Employers shall reimburse the Executive therefor.

 

5.                                      Termination.

 

(a)                                  The Corporation shall have the right, at
any time upon prior Notice of Termination, to terminate the Executive’s
employment hereunder for any reason, including without limitation termination
for Cause, Disability or Retirement, and the Executive shall have the right,
upon prior Notice of Termination, to terminate his employment hereunder for any
reason.

 

(b)                                 In the event that (i) the Executive’s
employment is terminated by the Corporation for Cause or (ii) the Executive
terminates his employment hereunder other than for Disability, Retirement, death
or Good Reason, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.

 

(c)                                  In the event that the Executive’s
employment is terminated as a result of Disability, Retirement or the
Executive’s death during the term of this Agreement, the Executive shall have no
right pursuant to this Agreement to compensation or other benefits for any
period after the applicable Date of Termination, except as provided for in
Sections 3(d) and 3(e) hereof.

 

(d)                                 In the event that (i) the Executive’s
employment is terminated by the Corporation for other than Cause, Disability,
Retirement or the Executive’s death or (ii) such employment is terminated by the
Executive due to a material breach of this Agreement by the Corporation, which
breach has not been cured within fifteen (15) days after a written notice of
non-compliance has been given by the Executive to the Employers, then the
Employers shall pay to the Executive an amount equal to the Executive’s then
current Base Salary for the period of time of the otherwise remaining term of
this Agreement when and as such amount would be payable under the terms of this
Agreement as if the Executive continued to be an employee pursuant to the terms
hereof; provided, however, that this Section 5(d) shall not be applicable if the
termination of employment occurs concurrently with or subsequent to a Change in
Control of the Corporation.

 

(e)                                  In the event that (i) the Executive’s
employment is terminated concurrently with or subsequent to a Change in Control
of the Corporation for other than Cause, Disability, Retirement or the
Executive’s death or (ii) the Executive elects to terminate his employment for
Good Reason, then the Corporation shall

 

4

--------------------------------------------------------------------------------


 

(A)                              pay to the Executive, in either thirty-six (36)
equal monthly installments beginning with the first business day of the month
following the Date of Termination or in a lump sum within five business days of
the Date of Termination (at the Executive’s election), a cash severance amount
equal to three (3) times the Executive’s Average Annual Compensation,

 

(B)                                maintain and provide for a period ending at
the earlier of (i) two years subsequent to the Date of Termination or (ii) the
date of the Executive’s full-time employment by another employer (provided that
the Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (B)), at no cost
to the Executive, the Executive’s continued participation in all group
insurance, life insurance, health and accident insurance, disability insurance
and other employee benefit plans, programs and arrangements offered by the
Employers in which the Executive was entitled to participate immediately prior
to the Date of Termination (excluding (x) stock option and restricted stock
plans of the Employers, (y) bonuses and other items of cash compensation
included in Average Annual Compensation, and (z) other benefits, or portions
thereof, included in Average Annual Compensation), provided that in the event
that the Executive’s participation in any plan, program or arrangement as
provided in this subparagraph (B) is barred, or during such period any such
plan, program or arrangement is discontinued or the benefits thereunder are
materially reduced, the Corporation shall arrange to provide the Executive with
benefits substantially similar to those which the Executive was entitled to
receive under such plans, programs and arrangements immediately prior to the
Date of Termination, and

 

(C)                                provided that notwithstanding the forgoing,
any payments or benefits provided by the Bank pursuant to Section 5(e)(A) and
(B) of the Executive’s employment agreement with the Bank of even date (the
“Bank Agreement”), as reduced by Section 6 of the Bank Agreement, shall be
subtracted from the payments or benefits to be provided by the Corporation
pursuant to this Section 5(e).

 

6.                                      Payment of Additional Benefits under
Certain Circumstances.

 

(a)                                  If the payments and benefits pursuant to
Section 5 hereof, either alone or together with other payments and benefits
which the Executive has the right to receive from the Employers (including,
without limitation, the payments and benefits which the Executive would have the
right to receive from the Bank pursuant to Section 5 of the Bank Agreement)
would constitute a “parachute payment” as defined in Section 280G(b)(2) of the
Code (the “Initial Parachute Payment”) then the Corporation shall pay to the
Executive, in thirty-six (36) equal monthly installments beginning with the
first business day of the month following the Date of Termination or in a lump
sum within five business days of the Date of Termination (at the Executive’s
election), a cash amount equal to the sum of the following:

 

(A)                              twenty (20) percent (or such other percentage
equal to the tax rate imposed by Section 4999 of the Code) of the amount by
which the Initial Parachute Payment exceeds the Executive’s “base amount” from
the Employers, as defined in Section 280G(b)(3) of the Code, with the difference
between the Initial Parachute Payment and the Executive’s base amount being
hereinafter referred to as the “Initial Excess Parachute Payment”;

 

(B)                                such additional amount (tax allowance) as may
be necessary to compensate the Executive for the payment by the Executive of
state and federal income and excise and other taxes on the payment provided
under clause (A) above and on any payments under this clause (B).  In computing
such tax allowance, the payment to be made under clause (A) above shall be
multiplied by the “gross up percentage” (“GUP”).  The GUP shall be determined as
follows:

 

GUP =

 

  Tax Rate

 

 

 

  1- Tax Rate

 

The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal and state income and employment-related tax rate (including Social
Security and Medicare taxes), including any applicable excise tax rate,
applicable to the Executive in the year in which the payment under clause (B)
above is made, and shall also reflect the phase-out of deductions and the
ability to deduct certain of such taxes.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the foregoing, if it shall
subsequently be determined in a final judicial determination or a final
administrative settlement to which the Executive is a party that the actual
excess parachute payment as defined in Section 280G(b)(1) of the Code is
different from the Initial Excess Parachute Payment (such different amount being
hereafter referred to as the “Determinative Excess Parachute Payment”), then the
Corporation’s independent tax counsel or accountants shall determine the amount
(the “Adjustment Amount”) which either the Executive must pay to the Corporation
or the Corporation must pay to the Executive in order to put the Executive (or
the Corporation, as the case may be) in the same position the Executive (or the
Corporation, as the case may be) would have been if the Initial Excess Parachute
Payment had been equal to the Determinative Excess Parachute Payment.  In
determining the Adjustment Amount, the independent tax counsel or accountants
shall take into account any and all taxes (including any penalties and interest)
paid by or for the Executive or refunded to the Executive or for the Executive’s
benefit.  As soon as practicable after the Adjustment Amount has been so
determined, the Corporation shall pay the Adjustment Amount to the Executive or
the Executive shall repay the Adjustment Amount to the Corporation, as the case
may be.

 

(c)                                  In each calendar year that the Executive
receives payments of benefits under this Section 6, the Executive shall report
on his state and federal income tax returns such information as is consistent
with the determination made by the independent tax counsel or accountants of the
Corporation as described above.  The Corporation shall indemnify and hold the
Executive harmless from any and all losses, costs and expenses (including
without limitation, reasonable attorneys’ fees, interest, fines and penalties)
which the Executive incurs as a result of so reporting such information.  The
Executive shall promptly notify the Corporation in writing whenever the
Executive receives notice of the institution of a judicial or administrative
proceeding, formal or informal, in which the federal tax treatment under Section
4999 of the Code of any amount paid or payable under this Section 6 is being
reviewed or is in dispute.  The Corporation shall assume control at its expense
over all legal and accounting matters pertaining to such federal tax treatment
(except to the extent necessary or appropriate for the Executive to resolve any
such proceeding with respect to any matter unrelated to amounts paid or payable
pursuant to this Section 6) and the Executive shall cooperate fully with the
Corporation in any such proceeding.  The Executive shall not enter into any
compromise or settlement or otherwise prejudice any rights the Corporation may
have in connection therewith without the prior consent of the Corporation.

 

7.                                      Mitigation; Exclusivity of Benefits.

 

(a)                                  The Executive shall not be required to
mitigate the amount of any benefits hereunder by seeking other employment or
otherwise, nor shall the amount of any such benefits be reduced by any
compensation earned by the Executive as a result of employment by another
employer after the Date of Termination or otherwise, except as set forth in
Section 5(e)(B)(ii) hereof.

 

(b)                                 The specific arrangements referred to herein
are not intended to exclude any other benefits which may be available to the
Executive upon a termination of employment with the Employers pursuant to
employee benefit plans of the Employers or otherwise.

 

8.                                      Withholding.  All payments required to
be made by the Corporation hereunder to the Executive shall be subject to the
withholding of such amounts, if any, relating to tax and other payroll
deductions as the Corporation may reasonably determine should be withheld
pursuant to any applicable law or regulation.

 

9.                                      Assignability.  The Corporation may
assign this Agreement and its rights and obligations hereunder in whole, but not
in part, to any corporation, bank or other entity with or into which the
Corporation may hereafter merge or consolidate or to which the Corporation may
transfer all or substantially all of its assets, if in any such case said
corporation, bank or other entity shall by operation of law or expressly in
writing assume all obligations of the Corporation hereunder as fully as if it
had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder.  The Executive may not assign
or transfer this Agreement or any rights or obligations hereunder.

 

10.                               Notice.  For the purposes of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by

 

6

--------------------------------------------------------------------------------


 

certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below:

 

To the Corporation:

 

Secretary

 

 

Willow Grove Bancorp, Inc.

 

 

Welsh & Norristown Roads

 

 

Maple Glen, Pennsylvania  19002-8030

 

 

 

To the Bank:

 

Secretary

 

 

Willow Grove Bank

 

 

Welsh & Norristown Roads

 

 

Maple Glen, Pennsylvania  19002-8030

 

 

 

To the Executive:

 

Frederick A. Marcell Jr.

 

 

1316 Larchmont Place

 

 

Mount Laurel, New Jersey 08054

 

11.                               Amendment; Waiver.  No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Executive and such
officer or officers as may be specifically designated by the Board of Directors
of the Corporation to sign on its behalf.  No waiver by any party hereto at any
time of any breach by any other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

12.                               Governing Law.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the United States where applicable and otherwise by the substantive laws of the
Commonwealth of Pennsylvania.

 

13.                               Nature of Obligations.  Nothing contained
herein shall create or require the Corporation to create a trust of any kind to
fund any benefits which may be payable hereunder, and to the extent that the
Executive acquires a right to receive benefits from the Corporation hereunder,
such right shall be no greater than the right of any unsecured general creditor
of the Corporation.

 

14.                               Headings.  The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

15.                               Validity.  The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement, which shall remain in
full force and effect.

 

16.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

 

17.                               Regulatory Prohibition.  Notwithstanding any
other provision of this Agreement to the contrary, any payments made to the
Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with Section 18(k) of the Federal Deposit
Insurance Act (12 U.S.C. §1828(k)) and the regulations promulgated thereunder,
including 12 C.F.R. Part 359. In the event of the Executive’s termination of
employment with the Bank for Cause, all employment relationships and managerial
duties with the Bank shall immediately cease regardless of whether the Executive
remains in the employ of the Corporation following such termination. 
Furthermore, following such termination for Cause, the Executive will not,
directly or indirectly, influence or participate in the affairs or the
operations of the Bank.

 

18.                               Payment of Costs and Legal Fees and
Reinstatement of Benefits.  In the event any dispute or controversy arising
under or in connection with the Executive’s termination is resolved in favor of
the Executive, whether by judgment, arbitration or settlement, the Executive
shall be entitled to the payment of (a) all legal fees incurred by the Executive
in resolving such dispute or controversy, and (b) any back-pay, including Base
Salary,

 

7

--------------------------------------------------------------------------------


 

bonuses and any other cash compensation, fringe benefits and any compensation
and benefits due to the Executive under this Agreement.

 

19.                               Indemnification.  The Corporation shall
provide the Executive (including his heirs, executors and administrators) with
coverage under a standard directors’ and officers’ liability insurance policy at
its expense and shall indemnify the Executive (and his heirs, executors and
administrators) to the fullest extent permitted under Pennsylvania law against
all expenses and liabilities reasonably incurred by him in connection with or
arising out of any action, suit or proceeding in which he may be involved by
reason of his having been a director or officer of the Corporation (whether or
not he continues to be a director or officer at the time of incurring such
expenses or liabilities).  Such expenses and liabilities shall include, but
shall not be limited to, judgments, court costs and attorneys’ fees and the cost
of reasonable settlements.

 

20.                               Entire Agreement.  This Agreement embodies the
entire agreement between the Corporation and the Executive with respect to the
matters agreed to herein.  All prior agreements between the Corporation and the
Executive with respect to the matters agreed to herein are hereby superseded and
shall have no force or effect.  Notwithstanding the foregoing, nothing contained
in this Agreement shall affect the agreement of even date being entered into
between the Bank and the Executive.

 

 

IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.

 

Attest:

WILLOW GROVE BANCORP, INC.

 

 

 

 

 /s/Mary R. Rossi

 

By:

/s/William W. Langan

 

 

 

 

William W. Langan

 

 

 

 

Chairman of the Board

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Frederick A. Marcell Jr.

 

 

 

Frederick A. Marcell Jr.

 

 

8

--------------------------------------------------------------------------------